Citation Nr: 1048103	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1  Entitlement to service connection for residuals of a torn 
tendon of the left great toe.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  
The Veteran also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that the Veteran submitted medical evidence from 
R. Anderson, D.P.M., without a waiver of consideration of the 
agency of original jurisdiction (AOJ).  However, the evidence 
pertains to the issue of entitlement to service connection for 
residuals of a torn tendon of the left great toe which is being 
remanded.  Consequently, the Veteran is not prejudiced by the 
Board's adjudication of the issues of entitlement to service 
connection for hearing loss or tinnitus.  

The issue of entitlement to service connection for residuals of a 
torn tendon of the left great toe is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from impaired bilateral 
hearing that is a disability as defined by VA.

2.  The Veteran does not have tinnitus that is attributable to 
military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).

2.  The Veteran does not have tinnitus incurred in or aggravated 
during active military service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2005; and a rating 
decision in December 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an adjudication 
of the claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2007 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
In addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition, chronicity 
provisions apply and service connection can be granted.  38 
C.F.R. § 3.303(b) (2010).  The evidence must be medical unless it 
relates to a condition as to which lay observation is competent.  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Ratings for defective hearing range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To rate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through numeric 
level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2010).  

The Veteran claims that he has hearing loss and tinnitus as a 
result of his exposure to acoustic trauma in service.  

The Veteran's service medical records show that his hearing 
acuity was normal at his entrance examination in April 1966 and 
at his June 1970 separation examination.  Audiometric testing 
revealed puretone thresholds of 0, 0, 0, and 0 decibels for the 
right ear at 500, 1000, 2000, and 4000 Hertz and 0,0, 0, and 0 
decibels for the left ear at 500, 1000, 2000, and 4000 Hertz at 
both examinations.  Medical records from the Veteran's Air 
National Guard service include numerous audiological 
examinations.  During the time period from February 1975 to 
January 1990, audiometric testing revealed puretone thresholds no 
worse than 25, 15, 10, 10, and 15 for the right at 500, 1000, 
2000, 3000, and 4000 Hertz and 30, 20, 10, 10, and 30 decibels 
for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
Veteran denied hearing loss and trouble with his ears on reports 
of medical history forms prepared in conjunction with 
examinations in February1975, October 1977, June 1978, October 
1981, and October 1985.  Although the Veteran apparently 
indicated on a January 1990 report of medical history that he had 
ear trouble, it appears that someone later changed the report to 
no ear trouble.  The Veteran denied hearing loss at that time.  

At a November 2005 VA examination, the Veteran reported a gradual 
decrease in his hearing in both ears since service.  He indicated 
that he experienced occasional high-pitched ringing in both ears 
once a month lasting twenty seconds.  He denied vertigo, 
dizziness, otalgia, otorrhea, a history of ear infections, or 
otologic surgery.  The Veteran reported a history of military 
noise exposure from aircraft engines and explosions and 
occupational noise exposure which included working on buses in a 
garage with hearing protection and recreational noise exposure 
which included shooting with hearing protection.  Audiometric 
testing revealed puretone thresholds of 30, 25, 20, 20, and 15 
decibels for the right ear and at 500, 1000, 2000, 3000, and 4000 
Hertz and 30, 25, 20, 20, and 20 decibels for the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  The speech recognition 
score in both ears was 100 percent.  The examiner diagnosed the 
Veteran with mild to normal hearing sensitivity bilaterally.  The 
examiner noted that the Veteran's report of occasional high 
pitched ringing in both ears that occurred once per month lasting 
twenty seconds was consistent with normal ear function and was 
not considered "tinnitus" for rating purposes.  The examiner 
indicated that no condition existed which, if treated, might 
cause a change in the hearing threshold levels.  The examiner 
noted that the Veteran's hearing was normal at a February 1975 
and January 1990 audiological  examinations.  The examiner 
reported that the Veteran's hearing pattern was not consistent 
with someone who was exposed to excessive noise such as artillery 
fire.  The examiner opined that it was not at least as likely as 
not that the Veteran's hearing loss was due to his period of 
active service based on the documentation of normal hearing 
sensitivity after separation from service.  The examiner also 
noted that the Veteran's reported tinnitus was not consistent 
with noise exposure or acoustic trauma and it was not at least as 
likely as not that tinnitus was service related.  
 
At a hearing before the Board in April 2010 the Veteran's 
representative indicated that the Veteran believed that the 
speech discrimination test performed at the VA examination was 
not accurate because it was performed in a setting  without any 
background noise.  He also reported that the Veteran's has 
tinnitus which was not discernible at all times but was present 
especially during quiet times.  The Veteran testified that during 
his military service he was exposed to loud noises while working 
on the flight line refueling jets during active service and while 
serving on Guard duty from 1975 to 1984.  The Veteran reported 
that he worked as a maintenance supervisor scheduling bus 
inspections and repairs following his Guard service.  The Veteran 
testified that his hearing steadily declined while he served in 
the Guard.  He indicated that he began to notice ringing in his 
ears around the late 1970s.  He reported that his tinnitus was 
intermittent.        

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hearing loss or 
tinnitus.  

The Veteran's hearing at his entrance and discharge from service 
was not considered to be a disability by VA standards.  
Similarly, the Air National Guard records do not show that the 
Veteran's hearing was considered a disability by VA standards.  
He did not report tinnitus at any time during active service, at 
his discharge from active service, or at any time during his Air 
National Guard service.  Furthermore, the evidence does not 
include any competent evidence of a current hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The VA examiner 
indicated that the Veteran's reported tinnitus was consistent 
with normal ear function and not considered "tinnitus" for 
rating purposes.  In order for service connection to be granted 
for a claimed disability, there must be evidence of the current 
existence of a claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Absent a current diagnosis of tinnitus, and 
absent evidence indicating that the Veteran has a hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385, an award 
of service connection is not warranted for either disability.  

The Veteran is competent to report symptoms of hearing loss, and 
to describe experiencing ringing in his ears, and the Board 
believes that he is sincere to the extent that he reports 
currently experiencing such symptoms.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest 
to factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the 
Veteran as a lay person has not been shown to be competent to 
make medical conclusions or diagnoses.  Therefore, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between his claimed 
hearing loss and tinnitus and his military service.  Moreover, 
with respect to the Veteran's assertion that he has experienced 
hearing loss and tinnitus since service, the record shows that he 
denied hearing loss and ear trouble at separation and on multiple 
report of medical history forms prepared while he served in the 
Air National Guard.  The lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in addition to a lack of documentation of complaints at 
separation or for many years after service, the record in this 
case also contains a specific denial of such symptomatology at 
separation and on multiple report of medical history forms 
prepared while the Veteran served in the Air National Guard.  
Therefore, the Board finds the reports of a continuity of 
symptomatology not persuasive.

The Board finds that the preponderance of the evidence is against 
the claims of service connection for hearing loss and tinnitus.  
The evidence does not show a competent diagnosis of tinnitus and 
the evidence shows that the Veteran's hearing loss does not 
qualify as a disability pursuant to 38 C.F.R. § 3.385.  
Therefore, the claims are denied.  Gilbert v. Derwinski,  1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claim of entitlement to 
service connection for residuals of a torn tendon of the left 
great toe can be reached.

Under applicable law, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  To prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus, or link, between the current 
disability and the in-service disease or injury.  Pond v. West, 
12 Vet. App. 341  (1999).

Every veteran who served in the active military, naval, or air 
service after December 31, 1946, is taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only 
those conditions recorded in examination reports can be 
considered as noted.  38 C.F.R. § 3.304(b) (2010).  A history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions.  § 
3.304(b)(1) (2010).

The Veteran's April 1966 entrance examination shows that he was 
noted to have a left great toe injury with loss of flexion.  The 
service treatment records do not show any complaints, findings, 
or treatment related to the Veteran's left great toe.  The April 
1970 separation examination shows a normal examination of the 
feet.  However, the Veteran reported foot trouble and bone, 
joint, or other deformity on a report of medical history form 
prepared in conjunction with the examination.  Because a left 
great toe injury was noted upon entry into service, the Board 
finds that the injury existed prior to service.  Accordingly, the 
Board must consider whether the Veteran's preexisting left great 
toe injury was aggravated in service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2010).

At an April 2010 hearing before the Board, the Veteran testified 
that his toe was aggravated by climbing stairs or ladders.  He 
stated he has to be careful about how he placed his foot because 
the toe could not support the foot if it was placed at an angle.  
He indicated that his military service required climbing up and 
down ladders and in and out of trucks.  The Veteran testified 
that he suffered from pain and limping if he landed wrong in 
service and that he continued to suffer from the same problems 
with his toe. 

Following certification of the Veteran's appeal to the Board, he 
submitted a letter from R. Anderson, D.P.M., dated in September 
2010.  Dr. Anderson indicated that he examined the Veteran in 
September 2010 and that there was evidence of an old injury that 
ruptured the Veteran's flexor hallucis brevis tendon to his left 
hallux.  Dr. Anderson opined that the Veteran's military service 
led to some degenerative changes at the interphalangeal joint 
(IPJ) of the hallux.  No records of the September 2010 
examination were included with the letter.  

In initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
afforded a VA examination to determine whether his left great toe 
injury was aggravated by his military service.  As there is 
evidence of a current disability which existed prior to service, 
reports of continuity of symptomatology since service, and a 
private opinion indicating that there is a current disability 
which is related to service, a VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from Dr. Anderson.  Contact the Veteran to 
obtain the necessary medical release forms.  
All attempts to obtain the records must be 
documented and any negative responses 
should be associated with the claims file.   

2.  Schedule the Veteran for a VA 
examination to assess his left great toe 
disability.  All necessary tests should be 
conducted.   The claims folder should be 
reviewed by the examiner and that review 
should be noted in the report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed disability of the left 
great toe was aggravated beyond the normal 
progression of the disease during service.  
A complete rationale for the conclusions 
should be given.  The examiner must 
consider the opinion of Dr. Anderson.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


